                                                    Case 3:18-cv-06582-WHA Document 141 Filed 03/20/19 Page 1 of 5



                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                                 IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   GENENTECH, INC.,                                                No. C 18-06582 WHA
For the Northern District of California




                                          11                    Plaintiff,
    United States District Court




                                          12        v.                                                         CASE MANAGEMENT ORDER
                                          13   JHL BIOTECH, INC., XANTHE LAM, an
                                               individual, ALLEN LAM, an individual,
                                          14   JAMES QUACH, an individual, RACHO
                                               JORDANOV, an individual, ROSE LIN, an
                                          15   individual, JOHN CHAN, an individual, and
                                               DOES 1–50,
                                          16
                                                                Defendants.
                                          17                                                     /
                                          18
                                                         After a case management conference, the Court enters the following order pursuant to
                                          19
                                               Rule 16 of the Federal Rules of Civil Procedure (“FRCP”) and Civil Local Rule 16-10:
                                          20
                                               1.        All initial disclosures under FRCP 26 must be completed by APRIL 3, 2019, on pain of
                                          21
                                                         preclusion under FRCP 37(c), including full and faithful compliance with FRCP
                                          22
                                                         26(a)(1)(A)(iii).
                                          23
                                               2.        Leave to add any new parties or to amend pleadings must be sought by MAY 30, 2019.
                                          24
                                               3.        The non-expert discovery cut-off date shall be AUGUST 17, 2020.
                                          25
                                               4.        The last date for designation of expert testimony and disclosure of full expert reports
                                          26
                                                         under FRCP 26(a)(2) as to any issue on which a party has the burden of proof
                                          27
                                                         (“opening reports”) shall be AUGUST 17, 2020. By SEPTEMBER 7, 2020, all other parties
                                          28
                                                         must disclose any expert reports on the same issue (“opposition reports”). By
                                                         SEPTEMBER 21, 2020, the party with the burden of proof must disclose any reply reports
                                                    Case 3:18-cv-06582-WHA Document 141 Filed 03/20/19 Page 2 of 5



                                           1            rebutting specific material in opposition reports. Reply reports must be limited to true
                                           2            rebuttal and should be very brief. They should not add new material that should have
                                           3            been placed in the opening report and the reply material will ordinarily be reserved for
                                           4            the rebuttal or sur-rebuttal phase of the trial. If the party with the burden of proof
                                           5            neglects to make a timely disclosure, the other side, if it wishes to put in expert evidence
                                           6            on the same issue anyway, must disclose its expert report within the fourteen-day period.
                                           7            In that event, the party with the burden of proof on the issue may then file a reply expert
                                           8            report within the seven-day period, subject to possible exclusion for “sandbagging”
                                           9            and, at all events, any such reply material may be presented at trial only after, if at all, the
                                          10            other side actually presents expert testimony to which the reply is responsive. The cutoff
For the Northern District of California




                                          11            for all expert discovery shall be OCTOBER 5, 2020. In aid of preparing an opposition or
    United States District Court




                                          12            reply report, a responding party may depose the adverse expert sufficiently before the
                                          13            deadline for the opposition or reply report so as to use the testimony in preparing the
                                          14            response. Experts must make themselves readily available for such depositions.
                                          15            Alternatively, the responding party can elect to depose the expert later in the
                                          16            expert-discovery period. An expert, however, may be deposed only once unless the
                                          17            expert is used for different opening and/or opposition reports, in which case the expert
                                          18            may be deposed independently on the subject matter of each report. At least
                                          19            28 CALENDAR DAYS before the due date for opening reports, each party shall serve a list
                                          20            of issues on which it will offer any expert testimony in its case-in-chief (including from
                                          21            non-retained experts). This is so that all parties will be timely able to obtain
                                          22            counter-experts on the listed issues and to facilitate the timely completeness of all expert
                                          23            reports. Failure to so disclose may result in preclusion.
                                          24   5.       As to damages studies, the cut-off date for past damages will be as of the expert report
                                          25            (or such earlier date as the expert may select). In addition, the experts may try to project
                                          26            future damages (i.e., after the cut-off date) if the substantive standards for future damages
                                          27            can be met. With timely leave of Court or by written stipulation, the experts may update
                                          28            their reports (with supplemental reports) to a date closer to the time of trial.


                                                                                                   2
                                                    Case 3:18-cv-06582-WHA Document 141 Filed 03/20/19 Page 3 of 5



                                           1   6.       At trial, the opening testimony of experts on direct examination will be limited to the
                                           2            matters disclosed in their opening reports (and any reply reports may be covered only on
                                           3            rebuttal or sur-rebuttal). Omitted material may not ordinarily be added on direct
                                           4            examination. This means the reports must be complete and sufficiently detailed.
                                           5            Illustrative animations, diagrams, charts and models may be used on direct examination
                                           6            only if they were part of the expert’s report, with the exception of simple drawings and
                                           7            tabulations that plainly illustrate what is already in the report, which can be drawn by the
                                           8            witness at trial or otherwise shown to the jury. If cross-examination fairly opens the
                                           9            door, however, an expert may go beyond the written report on cross-examination and/or
                                          10            redirect examination. By written stipulation, of course, all sides may relax these
For the Northern District of California




                                          11            requirements. For trial, an expert must learn and testify to the full amount of billing and
    United States District Court




                                          12            unbilled time by him or his firm on the engagement.
                                          13   7.       To head off a recurring problem, experts lacking percipient knowledge should avoid
                                          14            vouching for the credibility of witnesses, i.e., whose version of the facts in dispute is
                                          15            correct. This means that they may not, for example, testify that based upon a review of
                                          16            fact depositions and other material supplied by counsel, a police officer did (or did not)
                                          17            violate standards. Rather, the expert should be asked for his or her opinion based —
                                          18            explicitly — upon an assumed fact scenario. This will make clear that the witness is not
                                          19            attempting to make credibility and fact findings and thereby to invade the province of the
                                          20            jury. Of course, a qualified expert can testify to relevant customs, usages, practices,
                                          21            recognized standards of conduct, and other specialized matters beyond the ken of a lay
                                          22            jury. This subject is addressed further in the trial guidelines referenced below.
                                          23   8.       Counsel need not request a motion hearing date and may notice non-discovery motions
                                          24            for any Thursday (excepting holidays) at 8:00 a.m. The Court sometimes rules on the
                                          25            papers, issuing a written order and vacating the hearing. If a written request for oral
                                          26            argument is filed before a ruling, stating that a lawyer of four or fewer years out of law
                                          27            school will conduct the oral argument or at least the lion’s share, then the Court will hear
                                          28            oral argument, believing that young lawyers need more opportunities for appearances


                                                                                                  3
                                                    Case 3:18-cv-06582-WHA Document 141 Filed 03/20/19 Page 4 of 5



                                           1            than they usually receive. Unless discovery supervision has been referred to a magistrate
                                           2            judge, discovery motions should be as per the supplemental order referenced below.
                                           3   9.       The last date to file dispositive motions shall be OCTOBER 15, 2020. No dispositive
                                           4            motions shall be heard more than 35 days after this deadline, i.e., if any party waits until
                                           5            the last day to file, then the parties must adhere to the 35-day track in order to avoid
                                           6            pressure on the trial date.
                                           7   10.      The FINAL PRETRIAL CONFERENCE shall be held on JANUARY 13, 2021, at 2:00 P.M.
                                           8            Although the Court encourages argument and participation by younger attorneys, lead
                                           9            trial counsel must attend the final pretrial conference. For the form of submissions for
                                          10            the final pretrial conference and trial, please see paragraph below.
For the Northern District of California




                                          11   11.      A JURY TRIAL shall begin on JANUARY 25, 2021, at 7:30 A.M., in Courtroom 12,
    United States District Court




                                          12            19th Floor, 450 Golden Gate Avenue, San Francisco, California, 94102. The trial
                                          13            schedule and time limits shall be set at the final pretrial conference. Although almost all
                                          14            trials proceed on the date scheduled, it may be necessary on occasion for a case to trail,
                                          15            meaning the trial may commence a few days or even a few weeks after the date stated
                                          16            above, due to calendar congestion and the need to give priority to criminal trials.
                                          17            Counsel and the parties should plan accordingly, including advising witnesses.
                                          18   12.      Counsel may not stipulate around the foregoing dates without Court approval.
                                          19   13.      While the Court encourages the parties to engage in settlement discussions, please do not
                                          20            ask for any extensions on the ground of settlement discussions or on the ground that the
                                          21            parties experienced delays in scheduling settlement conferences, mediation or ENE.
                                          22            The parties should proceed to prepare their cases for trial. No continuance (even if
                                          23            stipulated) shall be granted on the ground of incomplete preparation without competent
                                          24            and detailed declarations setting forth good cause.
                                          25   14.      To avoid any misunderstanding with respect to the final pretrial conference and trial, the
                                          26            Court wishes to emphasize that all filings and appearances must be made — on pain of
                                          27            dismissal, default or other sanction — unless and until a dismissal fully resolving the
                                          28            case is received. It will not be enough to inform the clerk that a settlement in principle


                                                                                                  4
                                                Case 3:18-cv-06582-WHA Document 141 Filed 03/20/19 Page 5 of 5



                                           1         has been reached or to lodge a partially executed settlement agreement or to lodge a fully
                                           2         executed agreement (or dismissal) that resolves less than the entire case.
                                           3         Where, however, a fully-executed settlement agreement clearly and fully disposing of the
                                           4         entire case is lodged reasonably in advance of the pretrial conference or trial and only a
                                           5         ministerial act remains, the Court will arrange a telephone conference to work out an
                                           6         alternate procedure pending a formal dismissal.
                                           7   15.   If you have not already done so, please read and follow the “Supplemental Order to
                                           8         Order Setting Initial Case Management Conference in Civil Cases Before Judge William
                                           9         Alsup” and other orders issued by the Clerk’s office when this action was commenced.
                                          10         Among other things, the supplemental order explains when submissions are to go to the
For the Northern District of California




                                          11         Clerk’s Office (the general rule) versus when submissions may go directly to chambers
    United States District Court




                                          12         (rarely). With respect to the final pretrial conference and trial, please read and follow the
                                          13         “Guidelines For Trial and Final Pretrial Conference in Civil Jury Cases Before The
                                          14         Honorable William Alsup.” All orders and guidelines referenced in the paragraph are
                                          15         available on the district court’s website at http://www.cand.uscourts.gov. The website
                                          16         also includes other guidelines for attorney’s fees motions and the necessary form of
                                          17         attorney time records for cases before Judge Alsup. If you do not have access to the
                                          18         Internet, you may contact Deputy Clerk Dawn Logan at (415) 522-2020 to learn how to
                                          19         pick up a hard copy.
                                          20   16.   This matter is hereby REFERRED to MAGISTRATE JUDGE SALLIE KIM for
                                          21         MEDIATION/SETTLEMENT,       the Court believing that such a conference would be more
                                          22         effective in settling the present case than any other avenue.
                                          23   17.   All pretrial disclosures under FRCP 26(a)(3) and objections required by FRCP 26(a)(3)
                                          24         must be made on the schedule established by said rule.
                                          25
                                          26
                                          27
                                               Dated: March 20, 2019.
                                          28                                                       WILLIAM ALSUP
                                                                                                   UNITED STATES DISTRICT JUDGE

                                                                                               5
